     Case 2:19-cv-01955-KJM-KJN Document 20 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    Alexander Schubek,                              No. 2:19-cv-01955-KJM-KJN
11                      Plaintiff,
12           v.                                       AMENDMENT TO THE
                                                      SCHEDULING ORDER
13    Aer Lingus Limited,
14                      Defendant.
15

16

17          The parties jointly request (ECF No. 19) to amend dates in the pretrial scheduling order

18   (ECF No. 18). Good cause appearing, the court GRANTS this request, as follows:

19
                    Description                       Existing Date                New Date
20
      Discovery Cutoff                           12/3/2020                   7/6/2021
21    Expert Disclosures                         2/5/2021                    8/6/2021
      Rebuttal Expert Disclosures                2/25/2021                   8/26/2021
22
      Completion of Expert Discovery             3/26/2020                   9/24/2021
23    All Dispositive Motions Hearing Date       3/26/2021                   9/17/2021

24          This amendment does not alter any other portions of the initial scheduling order (ECF No.
25   14). This order resolves ECF No. 19.
26
            IT IS SO ORDERED.
27
     DATED: December 4, 2020.
28
                                                      1
